70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Timothy M. FRANK, Defendant-Appellant.
No. 94-10491.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 15, 1995.*Decided Nov. 22, 1995.

Before:  FARRIS, BRUNETTI and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
1. Frank waived his objection to the admission of prior bad acts evidence;  we may therefore only review for plain error.  Fed.R.Crim.P. 52(b);  United States v. Olano, 113 S.Ct. 1770, 1776-77 (1993).  Frank does not claim that error of this type occurred here.  He argues instead that a stipulation of counsel on a matter of law is not binding on the courts.  See United States v. Miller, 822 F.2d 828, 831-32 (9th Cir.1987).  However, the parties here did not stipulate that the prior bad acts evidence was admissible;  the district judge had already ruled to that effect.  What Frank refers to as a stipulation was actually an agreement by Frank to waive his objection to the evidence;  in exchange, the prosecutor did not present evidence of each prior bad act.  That this stipulation does not bind us does not change the fact that Frank failed to preserve an objection to the evidence.


3
2. The district court properly imposed a two-point sentencing enhancement pursuant to USSG Sec. 3A1.1.  Its finding that Frank knew or should have known that his victims were unusually vulnerable was not clearly erroneous.  Contrary to Frank's argument, the enhancement is applicable even where the defendant did not specifically target his victims because they were vulnerable.  See United States v. O'Brien, 50 F.3d 751, 755 (9th Cir.1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3